Brown, J.
The defendant in his answer, and in justification of the slanderous and defamatory words charged in the complaint, sets up “ that the plaintiff, as a miller in said mill, and at the time specified in the complaint, has practiced or caused to be practiced, dishonesty in taking tolls for grinding grain at his said mill, and in retaining the flour therefrom, whereby his customers have been *98wrongfully cheated and defrauded.” The plaintiff now moves to make this charge more definite and certain, by stating when and upon whom the plaintiff practiced the dishonesty in taking such tolls and retaining such flour.
The Code has not changed the rule which requires certainty and particularity in stating the offence charged against the plaintiff in a plea of justification in an action of slander. The plea or answer must not deal in general charges, nor in vague and indefinite language. It must state specifically the offence of which the plaintiff is alleged to have been guilty, giving time, place and circumstances. Without such particularity the plaintiff cannot defend himself. He cannot know what the charge really is, nor can he make the slightest preparation to repel a defamatory charge which is not only to defeat his action, but also to fix a stain upon his reputation. If the plaintiff in the present case has been guilty of dishonesty in taking tolls from grain and retaining flour which did not belong to him, thus defrauding and cheating his customers, the defendant in his answer must state and furnish the plaintiff with the names of the persons who have thus been defrauded and cheated, the times Avhen and the kinds and quantities of grain and flour thus dishonestly taken and retained.
The plaintiff’s motion is granted, Avith ten dollars costs of the motion.